Citation Nr: 1027391	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to special monthly compensation (SMC) based upon 
being housebound, or in need of regular aid and attendance, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to July 1957.  
The Veteran died in 2006; the Appellant is the Veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision prepared in March 2007 and issued in April 
2007 by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).

The Appellant was notified, in the April 2007 letter which 
advised her of the March 2007 rating decision, that her 
application for benefits appeared to be limited to a claim for 
DIC benefits only, and that nonservice-connected pension was 
denied on the basis of her exclusion of that benefit from her 
claim.  The Appellant did not disagree with that aspect of the 
rating decision, and no claim for nonservice-connected pension is 
before the Board on appeal.

The Board notes that the Appellant's numerous statements 
and the March 2008 statement from a private physician 
reasonably raise an informal claim for Dependency and 
Indemnity Compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, due to medical care 
received by the Veteran at VA medical facilities prior to 
his death.  This claim has not been addressed by the 
agency of original jurisdiction.  The Appellant's claim 
that she is entitled to compensation under 38 U.S.C.A. 
§ 1151 as if the Veteran's death were service-connected is 
not inextricably intertwined with the claim for service 
connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310.  The Board has no jurisdiction to 
consider the claim in the first instance.  Accordingly, 
the Board refers this matter to the RO for proper 
development and adjudication.

The claim of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

.  At the time of his death, the Veteran had a pending claim for 
special monthly compensation (SMC) based upon being housebound, 
or in need of regular aid and attendance, and the Appellant filed 
a timely derivative claim for accrued benefits based on that 
claim. 

2.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence of record at the time of the Veteran's death established 
that he required aid and attendance. 


CONCLUSION OF LAW

The criteria are met for SMC based on the need for aid and 
attendance, for accrued benefits purposes.  38 U.S.C.A. 
§§ 1114(l), 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350-3.352, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Since the determination 
of the issue addressed in this decision is favorable to the 
Appellant, no further discussion of the duties to notify or 
assist is required.

Special Monthly Compensation, for Accrued Purposes

The Appellant seeks accrued benefits based upon the Veteran's 
June 2006 claim for special monthly compensation (SMC) based on 
housebound status, or in need of regular aid and attendance, 
which was pending at the time of his death in September 2006.  

	Legal Criteria and Factual Background

Accrued benefits are 'periodic monetary benefits . . . authorized 
under laws administered by [VA], to which a payee was entitled at 
his or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid . . .' 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (as 
amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  An 
application for accrued benefits must be filed within 2 years 
after the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(c) (2009).  In this case, the Veteran died in 
September 2006 and the Appellant filed her claim in October 2006.  
Therefore, her claim was timely filed with VA.  

In addition, in order for the Appellant to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 
(1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has 
been met as well.  The record reflects that, at the time of his 
September 2006 death, the Veteran had filed a claim for special 
monthly compensation based on housebound status, or in need of 
regular aid and attendance, which had not been adjudicated by the 
RO.  See 38 C.F.R. § 3.160(c) (defining 'pending claim' as an 
application that has not been fully adjudicated); 38 C.F.R. § 
3.160(d) (defining 'fully adjudicated claim' as one that has been 
allowed or disallowed by the agency of original jurisdiction and 
become final by expiration of the one-year period after date of 
notice or by denial on appellate review).

An additional threshold question that must be addressed in any 
claim for VA benefits is whether the Appellant is a proper 
claimant for the benefit sought.  If she is not established as a 
proper claimant, the claim can proceed no further.  The Appellant 
has the burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994) (citing Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).

The Appellant is seeking SMC based on the need for aid and 
attendance or at the housebound rate, for purposes of accrued 
benefits, as the widow of the deceased Veteran.  Significantly, 
in connection with this claim, the Appellant submitted a marriage 
license, issued by the state of Kentucky, confirming her marriage 
to the Veteran in November 1986.  Accordingly, the Appellant has 
sufficiently established her eligibility as a claimant under 
Title 38 of the United States Code, as a "surviving spouse."  
38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.1000(a), (d)(1). 

	Facts, Criteria and Analysis of SMC Based on A&A or 
Housebound Status 

SMC is payable to a Veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 3.351(c), a 
Veteran will be considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining whether 
the Veteran was in need of the regular aid and attendance of 
another person: the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; the inability of the 
Veteran to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to attend 
to the wants of nature; or an incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the Veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact that 
the claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found before a favorable 
rating may be made.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's conditions would require him or her 
to be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (a Veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, but it is logical to infer 
there is a threshold requirement that at least one of the 
enumerated factors be present).

As has been noted previously, at the time of his death, the 
Veteran was service-connected for (i) weakness of the left leg, 
due to thoracic spine disease, (ii) right leg myelopathy 
associated with thoracic spine disease, (iii) degenerative 
arthritis of the lower lumbar spine, (iv) thoracic spine disease, 
related to Pott's Disease, (v) decreased left chest and back 
sensation, due to thoracic spine disease, related to Pott's 
Disease, (vi) hypertension, and (vii) lower cervical spine 
disease, related to Pott's Disease.  Based on these service-
connected disabilities, the Veteran was assigned a combined 100 
percent disability rating, effective June 17, 2003.  The Veteran 
had also been granted a total disability rating based on 
individual unemployability (TDIU), effective July 24, 1997.  

The Veteran was not legally blind prior to death.  Furthermore, 
the Veteran was not confined to a nursing home because of mental 
or physical incapacity.  Thus, the first two criteria of 38 
C.F.R. § 3.351(c) are not applicable in this case, and may not be 
used to support the claim for SMC based on the need for regular 
aid and attendance.

As a consequence, entitlement to the benefit sought turns on 
whether evidence established a factual need for regular aid and 
attendance, prior to the Veteran's death.  Here, the Board 
observes that a June 2006 VA Aid and Attendance examination found 
that the Veteran (i) arrived to the examination in a wheelchair, 
(ii) was unable to stand upright without crutches, (iii) had very 
limited ambulation (iv) had poor propulsion, and, (v) had poor 
weight bearing.  The examiner also stated that the Veteran was 
"limited to [his] home because of his inability to walk," and, 
though not bedridden, spent "the majority" of his time in bed.  
Ultimately, the examiner opined that that Veteran required the 
aid and attendance of another person due to diagnosed disability.  
This provides competent medical evidence that the Veteran was so 
helpless as to need regular aid and attendance.  38 C.F.R. 
§§ 3.351(c), 3.352(a).

In that regard, the Board acknowledges that the June 2006 VA 
examiner only diagnosed syringomyelia, a disorder for which the 
Veteran did not seek service connection.  Nevertheless, in 
December 2003, a VA examiner described many, if not all, of the 
same lower extremity symptoms documented in the June 2006 VA 
examination report.  Upon considering the history of the 
Veteran's service-connected disabilities, the examiner stated 
that the changes in the Veteran's cervical and lumbar spine were 
consistent with changes from a syringomyelia.  The December 2003 
examiner further opined that "all of [the Veteran's] symptoms of 
his left foot drop and left weakness and new onset of right 
weakness are related to his Pott's disease and his spinal 
disease."  Essentially, the December 2003 examiner provided an 
opinion relating the Veteran's lower extremity symptoms, which 
the June 2006 VA examiner found to confine the Veteran to his 
home and prevent walking, to residuals of Pott's disease or 
service-connected spinal diseases.  Taken together, the medical 
evidence of record supports a finding that the Veteran's need for 
aid and attendance was related to his service-connected 
disabilities or their residuals.

Prior to the Veteran's death, in connection with his June 2006 
claims for SMC, an August 2006 statement from the Appellant was 
associated with the claims folder.  The Appellant detailed the 
tasks the Veteran was unable to perform for himself, because of 
reported pain, which she had to perform for him, including 
dressing the Veteran, undressing the Veteran, and completing 
various hygiene tasks.  These assertions appear credible in the 
absence of contravening evidence.

Ultimately, the medical evidence confirms that the Veteran was in 
need of regular aid and attendance of another person to perform 
most daily activities.  Moreover, resolving all reasonable doubt 
in favor of the Veteran, the Board attributes the Veteran's need 
for this assistance to his service-connected disabilities, 
including the residuals of Pott's disease and cervical and 
thoracic spine disease.  Accordingly, the Appellant is entitled 
to accrued benefits based on the Veteran's claim for SMC based on 
the need for aid and attendance.  38 U.S.C.A. § 5107(b).


ORDER

For accrued benefits purposes only, the claim for SMC based on 
the need for aid and attendance is granted, subject to the 
statutes and regulations governing the payment of VA 
compensation; the appeal is granted to this extent only.


REMAND

The Appellant contends that the medications used to treat the 
Veteran's service-connected spinal disabilities, especially his 
pain medications, masked the symptoms of the disorders that 
caused the Veteran's death.  The Appellant also contends that the 
symptoms of the Veteran's service-connected Pott's disease, 
especially lack of sensation caused by the spinal disabilities, 
overlapped with the symptoms that might have alerted the Veteran 
and his health care providers that he was developing cancer of 
the lung.  Thus, the Appellant contends that symptoms and the 
treatment of the service-connected disabilities masked and 
proximately prevented timely diagnosis and treatment of the cause 
of the Veteran's death.  The real basis of the Appellant's claim 
is that Veteran's service-connected disabilities were the 
proximate cause of lack of timely diagnosis and treatment of lung 
cancer.

A disability that is proximately due to or the result of a 
service-connected disease or injury, or due to treatment of a 
service-connected disability, shall be service connected.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To 
prevail on the issue of secondary service causation, the record 
must show (1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 509, 
512 (1998).  The Court has also held that service connection can 
be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  

While the clinical evidence establishes that the service-
connected disabilities, in and of themselves, did not cause or 
contribute to the cause of the Veteran's death, there is no 
opinion of record which directly responds to the Appellant's 
contention that the treatment of the service-connected 
disabilities with pain medications, or the symptoms of the 
service-connected disabilities, or lack of sensation caused by 
the service-connected spine disabilities, prevented timely 
diagnosis or treatment of the cause of the Veteran's death.  

The Board notes that this is a different issue than the REFERRED 
claim noted in the Introduction, above, the claim for 
compensation under 38 U.S.C.A. § 1151 on the basis that VA failed 
to timely diagnose and treat the cause of the Veteran's death as 
the result of inadequate care.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are any additional VA 
inpatient or outpatient treatment records for the 
Veteran in the three years prior to the Veteran's 
death.  Associate with the claims files any 
reports of radiologic examinations of the 
Veteran's chest or spine in the three years prior 
to his death.

2.  Afford the Appellant an opportunity to 
identity any non-VA providers who ordered 
radiologic examination of the Veteran's chest in 
the years prior to his death or any non-VA 
facilities at which such an examination was 
conducted, if any.

3.  Obtain an opinion from an oncologist.  The 
claims file with associated treatment records and 
this Remand must be made available to and 
reviewed by the examiner, and the report should 
discuss the review.  The reviewer should address 
the following:

i).  Is it at least as likely as not that 
decreased sensation, left chest and back, 
associated with service-connected thoracic spine 
disease, masked symptoms of large-cell lung 
cancer, or prevented the Veteran from noticing 
symptoms of large-cell lung cancer, thus 
preventing timely diagnosis and treatment?

ii).  Is it at least as likely as not that 
treatment of the Veteran's service-connected 
spine disabilities with use of pain medications 
masked symptoms of large-cell lung cancer, or 
prevented the Veteran from noticing symptoms of 
large-cell lung cancer, thus preventing timely 
diagnosis and treatment?

iii).  Is it at least as likely as not that the 
symptoms of the Veteran's service-connected spine 
disabilities were the same as or overlapped with 
symptoms of large-cell lung cancer, thus 
preventing timely diagnosis and treatment of 
large-cell lung cancer?

If the reviewer cannot provide a requested 
opinion without resort to pure speculation, he or 
she should so indicate.  The examiner should 
state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).   
If the reviewer is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the information needed to 
provide the requested opinion should be 
identified.  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation as 
to find against causation.  
	
4.  The agency of original jurisdiction should 
review the examination report and the development 
above to determine if any further action is 
required.  Conduct any additional development 
necessary.  Obtain an addendum to the reviewer's 
report, if needed.  Then, readjudicate the claim 
on appeal in light of all theories of 
entitlement.  If the benefits sought on appeal 
remain denied, the Appellant and her accredited 
representative should be issued a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


